 1   TROUTMAN SANDERS LLP
 2   Anna Jane I. Zarndt
     Nevada Bar Number 10809
 3   TROUTMAN SANDERS LLP
 4   222 Central Park Avenue, Ste. 2000
     Virginia Beach, VA 23462
 5   Telephone: (757) 687-7753
 6   Facsimile: (757) 687-7510
     Email: annajane.zarndt@troutmansanders.com
 7

 8   Attorney for PHH MORTGAGE CORPORATION
 9

10
                           UNITED STATES DISTRICT COURT
11                              DISTRICT OF NEVADA
12
     MICHAEL J. STACK,                             Case No. 2:19-cv-01720-GMN-VCF
13

14
                         Plaintiff,

15      v.
16
                                                   STIPULATION AND ORDER TO
     EQUIFAX INFORMATION SERVICES,
                                                   EXTEND TIME TO FILE
17
     LLC, FLAGSTAR BANK; LOANCARE
                                                   RESPONSIVE PLEADING TO
     SERVICING CENTER; PHH
18
                                                   COMPLAINT
     MORTGAGE SERVICE,
19                                                 [FIRST REQUEST]
                           Defendants.
20

21           Plaintiff Michael J. Stack (“Plaintiff”), by and through his counsel, and
22
     Defendant PHH Mortgage Corporation (“PHH”) (collectively the “Parties”), by
23

24   and through its counsel, agree and stipulate as follows:

25           IT IS HEREBY STIPULATED that PHH shall have up to and including
26
     December 9, 2019 within which to file its response to Plaintiff’s Complaint:
27

28           1.    PHH was served on October 7, 2019.
 1         2.    Without having realized that service of the Complaint was effectuated,
 2
     the Parties agreed to waive service and filed the same with the Court on October 8,
 3

 4   2019. [ECF No. 5].

 5         3.    The Parties are engaged in early settlement discussions.
 6
           4.    The Parties expect to determine within the near future whether this
 7

 8   action can be resolved at this early stage.
 9         4.    This is the first stipulation for an extension of time to respond to the
10
     Complaint, and this request is not being made for purposes of delay or any other
11

12   improper reason.
13   STIPULATED and AGREED to this 14thth day of October 2019.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -2-
 1   /s/ _Anna Jane I. Zarndt
 2
     Anna Jane I. Zarndt
     Nevada Bar Number 10809
 3   TROUTMAN SANDERS LLP
 4
     222 Central Park Avenue, Ste. 2000
     Virginia Beach, VA 23462
 5   Telephone: (757) 687-7753
 6   Facsimile: (757) 687-7510
     Email:
 7   annajane.zarndt@troutmansanders.com
 8
     Attorney for PHH MORTGAGE
 9   CORPORATION
10
     /s/ _Shawn W. Miller
11   Shawn W. Miller
     David H. Krieger
12   Haines & Krieger, LLC
     8985 S. Eastern Avenue, Suite 350
13
     Henderson, Nevada 89123
14   Phone: (702) 880-5554
     FAX: (702) 385-5518
15   dkrieger@hainesandkrieger.com
16   Attorneys for Plaintiff MICHAEL J.
17   STACK

18

19

20

21

22

23

24

25

26

27

28
     -3-
 1                                          ORDER
 2
           Based on the foregoing stipulation:
 3
           IT IS HEREBY ORDERED that Defendant PHH MORTGAGE
 4

 5   CORPORATION shall have up to and including December 9, 2019 within which
 6
     to file its response to Plaintiff’s Complaint.
 7

 8         DATED this 15th day of October, 2019.
 9

10                                     IT IS SO ORDERED.
11                                     _______________________________________
12                                     UNITED STATED MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -4-
 1

 2                                 CERTIFICATE OF SERVICE

 3              I hereby certify that on October 14, 2019, I served a true and correct copy of
 4
      this STIPULATION AND ORDER TO EXTEND TIME TO FILE
 5
      RESPONSIVE PLEADING TO COMPLAINT upon all counsel of record by
 6

 7    using       the   United   States   District   Court,   District    of   Nevada’s   Case
 8
      Management/Electronic Case Filing System that will electronically mail
 9

10
      notification to all parties appearing in this case.

11                                      Shawn W. Miller, Esq.
12
                                        David H. Krieger, Esq.
                                       Haines & Krieger, LLC
13                                8985 S. Eastern Avenue, Suite 350
14
                                      Henderson, Nevada 89123
                                        Phone: (702) 880-5554
15                                      FAX: (702) 385-5518
16
                                   dkrieger@hainesandkrieger.com
                                        Attorneys for Plaintiff
17

18                                              /s/ Anna Jane I. Zarndt
                                                Anna Jane I. Zarndt
19

20

21

22

23

24

25

26

27

28
                                                 -5-

     40361097
